Citation Nr: 1418464	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-16 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Little Rock, Arkansas.   

The Veteran was scheduled for a videoconference hearing at the RO in February 2014.  The Veteran failed to appear for the scheduled hearing and has not requested that the hearing be rescheduled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his current hearing loss is as a result of noise he was exposed to in service.  The Board notes that the Veteran's military occupational specialty was Artillery.  

At the time of the Veteran's December 1967 pre-induction examination, he was noted to have decibel level readings of 0, -10, -10, -, and 10 in the right ear and -5, -5, 10, -, and 5 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of the Veteran's March 1970 service separation examination.  He was noted to have decibel level readings of 10, 0, -10, -5, 15, and 65 in the right ear and -5, -10, -10, 0, 0, and 65 in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  

The Veteran has reported having a 105 Howitzer being fired about 15 feet above his head while in Vietnam which caused hearing loss for close to a week.  He has further indicated that he was not given any ear protection while in service.  

In conjunction with his claim, the Veteran was afforded VA examination in November 2009.  The examiner reported the Veteran's pre-military, military, and post-military noise exposure.  He further noted the incident where the Veteran had been in close proximity to the 105 Howitzer being fired.  The examiner also reported that the Veteran had undergone ear surgery on three separate occasions.  

Audiological testing revealed decibel level readings of 75, 65, 80, 105, and 105 in the right ear and 70, 80, 100, 105, and 105 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 92 percent in the right ear and 90 percent in the left ear.  The examiner rendered a diagnosis of severe rising to moderately severe conductive hearing loss from 250-1500 Hertz, then a severe mixed hearing loss at 2000 Hertz, then a profound mixed hearing loss at 3000-8000 Hertz in the right ear.  For the left ear, a diagnosis of conductive hearing loss 250-1500 Hertz then a profound mixed hearing loss from 2000-8000 Hertz was rendered.  Prior to rendering an opinion, the examiner noted the Veteran's employment history and exposure to post-service acoustic trauma.  In addition, the examiner noted that the Veteran had undergone three surgeries to correct ear problems.  While the examiner rendered an opinion that the Veteran's hearing loss was not caused by or a result of acoustic trauma or experiences in service, he recommended that an ENT examination be scheduled for the mixed hearing loss in both ears as this could affect the Veteran's rating.  

The ENT examination was not scheduled.  The Veteran's representative, in his March 2014 written argument, noted the November 2009 VA examiner's suggestion and requested that the Veteran be afforded an ENT examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ear, nose, and throat examination, preferably by an otolaryngologist, to determine the etiology of any current bilateral hearing loss.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records should be made available for review and the examiner should note such review in his/her report.  Following examination, the examiner is requested to identify the types of hearing loss that are present in each ear.  For each identified hearing loss, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the identified hearing loss is related to the Veteran's period of service to include any in-service noise exposure.  Complete detailed rationale is requested for each opinion that is rendered.  

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



